Citation Nr: 0016269	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  97-20 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an effective date earlier than July 24, 
1996 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Brother




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
July 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the March 1997 rating decision, the RO, in assigning the 
July 24, 1996 effective date for the grant of service 
connection for tinnitus, noted that 38 C.F.R. § 3.114 did not 
apply because earlier examinations did not document 
complaints of tinnitus.  

In his March 1997 Notice of Disagreement (NOD), the veteran 
specifically disagreed with the RO's decision, contending 
that section 3.114 did apply.  

While a Statement of the Case (SOC) was not specifically 
provided, the Board notes that an October 1997 Supplemental 
Statement of the Case (SSOC) included the evidence, pertinent 
law and regulations, determination, and rationale relevant to 
the veteran's specific appeal.  

While a substantive appeal was not submitted subsequent to 
the issuance of the SSOC, the Board notes that the issue of 
entitlement to an earlier effective date based on section 
3.114 was again contended during the August 1997 hearing.  
The Board concludes that such contentions satisfy the 
requirements of a substantive appeal.  





The veteran has submitted numerous statements subsequent to 
the notice of disagreement that constitute a timely 
substantive appeal.  The Board has determined, therefore, 
that consideration of this issue is within the Board's 
purview.  See Archbold v. Brown, 9 Vet. App. 124 (1996).  

The Board further finds that the veteran has had ample 
opportunity to provide evidence and arguments on this issue, 
and has indeed done so, and that he would not be prejudiced 
if the Board proceeded with a determination on the issue.  
See Bernard v Brown, 4 Vet. App. 384 (1993).

The Board notes in January 1953 the RO granted service 
connection for otitis media with defective hearing in the 
left ear.  It did not specifically deny service connection 
for the right ear, but only noted that the right ear was 
normal.  Therefore, it is unclear as to whether the RO 
actually denied service connection for hearing loss in the 
right ear at that time.  In light of this uncertainty, the 
Board will assume that the RO did not deny service connection 
for right ear hearing loss in January 1953, and that it did 
not specifically adjudicate entitlement to service connection 
for right ear hearing loss in January 1953.  

Thus, the issue of entitlement to service connection for 
right ear hearing loss was not previously and finally denied 
by the RO, and therefore does not require a determination of 
whether new and material evidence has been presented to 
reopen this claim.  

In this regard, the Board notes that the veteran has 
contended that he had already been service connected for 
hearing loss in both ears in 1953.  See Tr., p. 9.  It was 
contended that the rating decisions from 1953 and January 
1954 were vague and that the language of these decisions 
could mislead one into believing that service connection was 
granted for bilateral hearing loss.  Tr., p. 10.  




While it is not entirely clear as to whether the RO denied or 
adjudicated service connection for right ear hearing loss in 
the January 1953, it is relatively clear that it did not 
grant service connection for right ear hearing loss.  

Examination of the record reveals that the January 1953 
rating decision specifically granted service connection for 
otitis media with defective hearing in the left ear, and went 
on to note that the right ear was normal.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hearing loss of the right ear is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

2.  All evidence necessary for an equitable resolution of the 
issue of entitlement to an earlier effective date for the 
grant of service connection for tinnitus has been secured.

3.  Effective March 10, 1976, a change in regulations 
established a separate compensable evaluation for persistent 
tinnitus resulting from acoustic trauma.

4.  The veteran was documented as complaining of tinnitus on 
VA examination on July 24, 1996.  

5.  The RO granted service connection for tinnitus in March 
1997 with an effective date of July 24, 1996.  

6.  A claim for service connection of tinnitus was not 
submitted within one year of the veteran's separation from 
service.  



7.  The probative evidence does not establish that the 
veteran met all eligibility criteria for the liberalized 
benefit allowing for a compensable evaluation for tinnitus 
(resulting from acoustic trauma) on the effective date of the 
liberalizing law (March 24, 1976) or VA issue, and the 
evidence does not establish that such eligibility existed 
continuously from that date to the date of the RO's 
determination of entitlement to service connection for 
tinnitus.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss of the right ear is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an effective date prior to July 24, 1996 
for the grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss of the Right Ear
Factual Background

Service medical records do not document hearing loss in the 
right ear.  Nor do they document references to complaints or 
diagnoses of any other right ear impairment.  

On ear, nose, and throat examination in November 1951 the 
veteran was seen for frequent sore throats and pain beneath 
his right mandible.  The nose and sinuses were clear on 
examination.  Examination of the ears revealed crusty exudate 
in the left external auditory canal extending on to the left 
tympanic membrane.  The diagnosis was aural mycosis of the 
left ear.  

On separation examination, whispered voice was described as 
15/15 in both ears.  

In September 1952 the veteran submitted a claim for service 
connection of otitis media, reporting treatment for this 
disorder in November 1951.  Submitted with this application 
are the statements of two physicians.  The first, dated from 
July 1952, noted that visual examination revealed otitis 
media.  The second is dated from August 1952 and certifies 
that the veteran had been receiving outpatient care in August 
1952 for acute purulent otitis media of the left ear, and a 
secondary otitis externa.  

In September 1952 a physician certified that he had only seen 
the veteran once and found him to have otitis media.  Another 
September 1952 medical certificate again reported that the 
veteran had been treated in August 1952 for otitis media and 
otitis externa.  

In December 1952 a VA examination for otitis media was 
conducted.  The veteran reported discharge from the ears.  
Examination revealed some old debris in the right ear canal 
but no evidence of discharge or perforation.  The left ear 
was also clean, but it was noted that this was the ear that 
appeared to have the most trouble.  The drums were thickened, 
retracted, and quite irregular in outline.  It was noted that 
the left eardrum appeared to be more indistinct than the 
right.  

Hearing in both ears was described as "C.V." at 20 feet.  
It was indicated that the veteran could hear whispered voice 
in the right ear at 20 feet, but only from five feet in the 
left ear.  It was found that he had no trouble hearing 
ordinary "c.v." at any time.  During panacoustic testing 
right hearing level was 20 and he heard 100 percent of the 
"P.B." words.  During the second test the hearing level in 
the right ear was 16, and he heard 96 percent of the "P.B." 
words.  An audiogram revealed an average loss of 19 decibels 
in the right ear, and between 28 and 30 decibels in the left 
ear.

The diagnosis was bilateral residuals of otitis media, 
catarrhalis, chronic, with mild defective hearing.  

In January 1953 the RO granted service connection for otitis 
media with mild defective hearing on the left.  It was noted 
that the right ear was normal.  

During the November 1953 VA examination, the veteran's 
principal complaint was otalgia in the right ear.  On 
examination, the canals were irregular in contour and the 
entire drum could not be viewed, but there did not appear to 
be any perforation, and no debris or discharge was found in 
the canal or drum area.  The examiner went on to note that he 
had never found any discharge in the ears despite the 
veteran's insistence that he had a discharge.  Upon testing 
of hearing acuity, "c.v." was at 20 feet in both ears; 
however, this time whispered voice was at five feet in the 
right ear and 20 feet in the left ear.  An audiogram revealed 
an average loss of 40 decibels in the right ear.  The 
diagnosis was bilateral defective hearing, mixed type.  

On VA examination in September 1969 the canals were normal, 
and the tympanic membranes were intact.  The right tympanic 
membrane was retracted.  Hearing acuity was 20 feet in each 
ear to "C.V."  It was concluded that there was no evidence 
of otitis media.  The veteran was scheduled for an 
audiometric examination.  

During the audiometric evaluation in September 1969 pure tone 
thresholds, in decibels, were indicated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
30
30
LEFT
0
5
0
20
15

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

During a VA hospitalization for dizzy spells in August 1970, 
the veteran reported, in pertinent part, an approximately two 
and a half to five year history of decreased hearing 
bilaterally.  Examination revealed slightly diminished acuity 
on the right, but it was noted that he was able to hear a 
whisper.  

In July 1996 a VA examination was conducted.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
60
60
LEFT
15
15
30
50
45

Pure tone average was 45 in the right ear and 35 in the left 
ear.  

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.  

It was concluded that the veteran had mild to moderately 
severe high frequency sensorineural hearing loss.  It was 
thought that his hearing could actually be better than 
testing revealed, and another test was therefore recommended.  

On VA examination in September 1996, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
50
55
LEFT
10
10
25
40
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.




It was concluded that the veteran had mild to moderate 
sensorineural hearing loss above 1000 Hertz with good speech 
recognition.  

In January 1997 the veteran underwent an audiological 
evaluation.  Testing suggested an intact and normally 
functioning auditory neural pathway bilaterally.  

In March 1997 the RO, in pertinent part, denied service 
connection for hearing loss of the right ear.  

A local hearing was conducted in August 1997.  It was 
contended that the veteran began having problems with his 
right ear while he was in the service, and that he was 
exposed to a significant amount of noise therein.  Tr., p. 2.  

The veteran testified that he began having problems with 
otitis media in the right ear while he was in the service.  
Id.  He testified that he was experiencing hearing loss at 
the time of his discharge, and that it had been brought to 
his attention, but that he did not think he had a problem at 
the time.  Tr., p. 3.  Yet, he subsequently testified to 
telling "them" at separation that he was "having 
problems."  Id.  The veteran reported that the entire right 
side of his head became swollen within a few days after his 
discharge from service.  Tr., p. 4.  

The veteran's brother indicated that his hearing loss was not 
noticeable at discharge but that it became obvious 
thereafter.  Tr., p. 7.  

The veteran contended that his problems had been with his 
right ear all along and that he did not have any problems 
with the left ear that he was aware of.  Tr., p. 11.  It was 
contended that a typographical error was made in the service 
noting that the problem was with the left ear rather than the 
right ear.  Tr., p. 11.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for hearing 
loss of the right ear must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.



The veteran appears to have contended that a typographical or 
some other error was made in the service medical records that 
documented a problem with his left ear (aural mycosis) and 
that he actually had been having problems with his right ear 
in the service rather than his left ear.  

The record shows that the veteran currently has hearing loss 
of the right ear.  However, even assuming that the veteran 
did in fact have aural mycosis of the right ear rather than 
the left ear, the veteran has failed to provide medical 
evidence of a nexus between his current right ear hearing 
loss and an in-service injury or disease.  There are no 
documented medical opinions or other competent evidence of 
record linking the veteran's current right ear hearing loss 
disability to military service.  Id.  

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current hearing loss of the right ear 
and his alleged continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's right ear hearing loss is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  



The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a nexus 
between his current right ear hearing loss disability and his 
military service.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for 
right ear hearing loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection of right ear 
hearing loss is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  

Entitlement to an Earlier Effective Date for the Grant of 
Service Connection of Tinnitus

Factual Background

Service medical records do not document a complaint or 
diagnosis of tinnitus.  Post-service medical records dated 
between 1952 and 1967 do not document a complaint or 
diagnosis of tinnitus.  Nor does the post-service record 
document a claim or decision regarding service connection for 
tinnitus during this period.  

During a hospital admission in August 1970 for dizzy spells 
and accretion of the teeth, the veteran reported, in 
pertinent part, an approximately two and a half to five year 
history of intermittent tinnitus.  There is no documentation 
of a specific claim or rating decision regarding the issue of 
service connection for tinnitus at this time.  

Effective March 10, 1976, the rating schedule was amended to 
reflect assignment of a 10 percent evaluation for tinnitus 
with criterion under Diagnostic Code 6260.  

During a VA examination in July 1996 the veteran reported a 
history of tinnitus dating back to service.  He indicated 
that his tinnitus was constant.  

Constant tinnitus was reported during a January 1997 
examination.  

In March 1997 the RO granted service connection for tinnitus.  
The RO noted that the veteran had reported tinnitus on 
examinations in July 1996 and January 1997. The RO concluded 
that an earlier effective date was not warranted pursuant to 
38 C.F.R. § 3.114 because earlier examinations did not 
document his complaints of tinnitus.  The veteran appealed 
this decision, contending that he had been complaining of 
tinnitus since 1952.  

During the August 1997 hearing, it was indicated that the 
effective date for the grant of service connection for 
tinnitus should have been one year earlier pursuant to 
38 C.F.R. § 3.114.  Tr., p. 13.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1999).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  


"Date of receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r) (1999).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (1999).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (1999).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999).

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1999).



Pursuant to 38 U.S.C.A. § 5110(g) (West 1991), 38 C.F.R. 
§ 3.114(a) states that where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114(a) (1999).  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

After a careful review of the record, the Board concludes 
that an effective date prior to July 24, 1996 for the grant 
of service connection for tinnitus is not warranted.  

The veteran did not file a claim within one year after his 
separation from service.  Therefore, the effective date is 
the date of claim or the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(2).  In this case, the effective date was 
established as of the date of the July 24, 1996 VA 
examination (the date entitlement was found to have arisen) 
in which complaints of tinnitus were documented.  

The veteran has contended that the effective date should be 
one year earlier pursuant to 38 C.F.R. § 3.114.  While the 
basis for this contention is not entirely clear, he has 
contended that he has been complaining of tinnitus since 
1952.  



38 C.F.R. § 3.114 is not for application in this case because 
the liberalizing legislation did not impact upon whether 
tinnitus could be service connected, and because the veteran 
had never submitted a claim for tinnitus in the first place.  

The Schedule was amended in 1976, to allow for assignment of 
a 10 percent evaluation for tinnitus effective March 10, 
1976.  

The liberalizing legislation did not create a new disability 
for which service connection could be granted.  It only 
pertained to the allowance of a compensable rating for 
tinnitus.  See 41 Fed. Reg. 11298.  Tinnitus was already 
recognized under the Schedule at the time of the November 
1970 hospitalization report, which is the first and only 
documentation of tinnitus on file until July 1996.  See 
38 C.F.R. Part 4, Diagnostic Code 6260 (1970).  

Therefore, it is debatable whether the changes to Diagnostic 
Code 6260 constituted a liberalizing law or issue with 
respect to the RO's March 1997 grant of service connection of 
tinnitus.  

In addition, a claim for service connection for tinnitus was 
not filed at any time prior to the current effective date of 
July 24, 1996.  As no claim for service connection of 
tinnitus had been submitted prior to the July 24, 1996 
effective date, and therefore not prior to the effective date 
of the liberalizing legislation (March 1976), there is no 
claim (formal or informal) for service connection of tinnitus 
which could have been negatively impacted (i.e. restricted to 
a noncompensable rating) under the regulations in effect 
prior to March 1976.  38 C.F.R. § 3.114 is applicable to 
original claims, claims to re-open, and claims for increase.  
38 C.F.R. § 3.114.  No such claims are of record prior to 
July 24, 1996.  

The complaints of intermittent tinnitus documented in an 
August 1970 hospitalization report was not a claim for 
service connection.  Nor can it be considered an informal 
claim for compensation pursuant to 38 C.F.R. § 3.157.  

The Court has held that a hospitalization record was not an 
informal claim if there had not been either a prior 
allowance, such that the informal claim was for an increased 
rating, or a disallowance, such that the informal claim was, 
in effect, for re-opening pursuant to 38 U.S.C.A. § 5108.  
Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993); see also 
McGurk v. West, U.S. Vet. App. 97-899 (October 14, 1998) 
(non-precedential opinion).

In the instant case there had not been a prior allowance or 
disallowance of a formal claim for compensation regarding the 
veteran's tinnitus at the time of the August 1970 
hospitalization report.  Therefore, the report of tinnitus in 
this hospitalization report is not an informal claim for 
service connection.  Crawford, supra.; see also Lalonde v. 
West, 12 Vet. App. 377 (1999) and Brannon v. West, 12 Vet App 
32 (1998) (holding that medical evidence cannot constitute an 
original claim for service connection).  

Thus, as the veteran did not file a claim for service 
connection of tinnitus prior to July 24, 1996 to which 
section 3.114 could be applied, the Board is of the opinion 
that section 3.114 has no application to this case.  It also 
is not applicable because the liberalizing legislation at 
issue did not impact tinnitus service connection claims that 
had been denied as not being service connected, or, as in 
this case, where a claim for tinnitus had never been filed in 
the first place.  The regulation only appeared to impact 
those claims that had been found to be service connected but 
noncompensable.  

Thus, the RO in considering this regulation, gave the 
veteran's claim greater consideration than was warranted 
under the circumstances.  Bernard v. Brown, 4 Vet.App. 384, 
392-94 (1993).  

The Board additionally notes that the record only contains 
one documentation of intermittent tinnitus in 1970.  There is 
no other documentation of complaints of tinnitus until the 
July 1996 VA examination.  

An earlier effective date cannot be granted in absence of 
statutory authority.  See Shields v. Brown, 8 Vet. App. 351 
(1995).  Thus, absent evidence of a claim of entitlement to 
service connection for tinnitus filed prior to July 24, 1996, 
an effective date prior to July 24, 1996 is not warranted in 
this case and the veteran's claim is denied.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for hearing loss of the 
right ear, the appeal is denied.  

Entitlement to an effective date, prior to July 24, 1996, for 
the grant of service connection for tinnitus is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

